DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “wherein 15the lid has screw insertion holes which penetrate the top plate portion and are open on a bottom surface of the annular groove portion”, is unclear since the holes do not appear to open on a bottom surface of the annular groove portion. Using as reference the top plate portion “125” which implies (and clearly shows in figs. 2 & 5) that it is in the top (upper) part of the actuator, the “bottom surface” of the annular groove portion “123” would be the area slightly above element “127a” (see fig. 5). For examination purposes, this limitation will be construed to refer to “wherein 15the lid has screw insertion holes which penetrate the top plate portion and are open towards an end surface of the case cylinder portion and into the annular groove portion”.

Claims 6 and 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. (US 2013/0217531, hereinafter “Kume”) in view of Stewart et al. (US 2017/0237312, hereinafter “Stewart”).
Regarding claim 1, Kume discloses an electric actuator (10, [0021], [0043]), comprising: 
a motor (40) which has a rotor (48) having a motor shaft (49) extending along a central axis and a stator (41) facing the rotor (48) in a radial direction (see fig. 1), 
5a motor case (20) for housing the motor (40), and 
a deceleration mechanism (60) coupled to one axial side (right side in fig. 1) of the motor shaft (49); wherein the motor case (30) has: 
a case cylinder portion (31, [0045], see figs. 1-2) which houses the stator (41) and has an opening portion (opening end surface of “30/31” where “86” is located, [0025], see fig. 1) being open to the other axial side (left side in fig. 1), 
10a lid (21) which covers the opening portion (opening end surface of “30/31” where “86” is located, [0025], see fig. 1) of the case cylinder portion (31), and 
a plurality of screws (85, which go inside holes “35”, see figs. 1-2) for fastening the lid (21) to the case cylinder portion (31, see fig. 2); 
wherein the case cylinder portion (31) has a plurality of screw fixing portions (34) having screw holes (35) which are open on an end surface of the other axial side (left side in fig. 1) of the case cylinder portion (31); 
wherein the lid (21) has:  
15a top plate portion (23) covering the opening portion (opening end surface of “30/31” where “86” is located, [0025], see fig. 1) of the case cylinder portion (31), 
an outer cylinder portion (22, 25) extending in an axial direction from an outer peripheral edge of the top plate portion (23), 
an annular groove portion (groove formed in inner end surface of “21”) which is positioned inside the outer cylinder portion (22, 25) and faces the end surface on the other axial side (see fig. 1) of the case cylinder portion (31) in the axial direction, 20and 
a seal member (86, [0025]) which is housed in the annular groove portion (groove formed in inner end surface of “21”) and seals the opening portion (opening end surface of “30/31” where “86” is located, [0025], see fig. 1) of the case cylinder portion (31); and 
wherein, in the lid (21), an axial thickness (see “T1” in annotated fig. 1) of a region which overlaps the annular groove portion (where “86” is located”) as viewed in the axial direction is larger than an axial thickness (see “T2” in annotated fig. 2) of the top plate portion (23).

    PNG
    media_image1.png
    635
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    407
    media_image2.png
    Greyscale

Kume does not disclose that an outer cylinder portion of the lid surrounds the case cylinder portion from a radial outer side.

However, Stewart teaches (see fig. 5, [0056-0058) an outer cylinder portion (80a) of a lid (80) which surrounds a case cylinder portion (12a) from a radial outer side.

    PNG
    media_image3.png
    466
    591
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kume’s electric actuator, a lid outer cylinder portion surrounding the case cylinder portion from a radial outer side, in order to provide good sealing against the ingress of exterior contaminants into the interior cavity of the actuator, as taught by Stewart ([0058]).
	
	Regarding claim 2, Kume in view of Stewart discloses the electric actuator according to claim 1. Kume does not disclose that -29-File: 094987usf the annular groove portion is a groove portion taking the outer cylinder portion and an inner cylinder portion as side walls, and the inner cylinder portion is positioned at a radial inner side of the outer cylinder portion and extends in the axial direction; and an axial length of the outer cylinder portion is larger than an axial length of the inner 5cylinder portion. 

However, Stewart further discloses that an annular groove portion (85, 87) is a groove portion taking the outer cylinder portion (80a) and an inner cylinder portion (ICP, see annotated fig. 5) as side walls, and the inner cylinder portion (ICP) is positioned at a radial inner side of the outer cylinder portion (80a) and extends in the axial direction (see fig. 5); and an axial length (AL1) of the outer cylinder portion (80a) is larger than an axial length (AL2) of the inner 5cylinder portion (ICP).   

    PNG
    media_image4.png
    466
    591
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kume’s electric actuator, the claimed arrangement, in order to provide good sealing against the ingress of exterior contaminants into the interior cavity of the actuator, as taught by Stewart ([0058]).

Regarding claim 3, Kume in view of Stewart discloses the electric actuator according to claim 1. Kume further discloses that the lid (21) has a base portion (BP, see annotated fig. 1) being annular and protruding from the top plate portion (23) toward the one axial side in the region which overlaps the annular groove portion (AGP, see annotated fig. 1) as viewed in the axial direction. 

Examiner’s Note: The base portion labeled “BP” extends to the connector “26” and therefore clearly overlaps the annular groove portion “AGP” (see fig. below). 

    PNG
    media_image5.png
    629
    414
    media_image5.png
    Greyscale

Allowable Subject Matter

Claim 4 is objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim (claim 1) and all the intervening claims (claim 3). The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 4, the specific limitations of “wherein the lid has a rib protruding from the top plate portion toward the one axial side, and the rib is connected to a plurality of locations on a side surface facing a radial inner side of the base portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.


Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 6 and 7 are also objected by virtue of their dependency on claim 5.

The following claim 5 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

5. The electric actuator according to claim 1, wherein 15the lid has screw insertion holes which penetrate the top plate portion and are open towards an end surface of the case cylinder portion and into the annular groove portion.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al. (CN 108365691) teaches having reinforcing ribs on a motor lid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 9:30 AM - 6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/MAGED M ALMAWRI/               Primary Patent Examiner, Art Unit 2834